                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                 8:18CR301
                                           )
      vs.                                  )
                                           )
KRISTA PARKER,                             )                  ORDER
CHARLES NEIL PARKER,                       )
                                           )
                    Defendants.


      This matter is before the court on the defendant Krista Parker’s unopposed Motion
to Continue Trial [78]. Counsel will be out of the district the week of May 13-17, 2019.
For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [78] is granted, as follows:

      1.     The jury trial, for both defendants, now set for May 13, 2019 is continued
             to July 15, 2019.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and July 15, 2019, shall be deemed excludable time
             in any computation of time under the requirement of the Speedy Trial Act.
             Failure to grant a continuance would deny counsel the reasonable time
             necessary for effective preparation, taking into account the exercise of due
             diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: April 30, 2019.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
